 1

 2
                                UNITED STATES DISTRICT COURT
 3                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 4
          SARA M. BARKER,
 5
                                     Plaintiff,
 6
                  v.                                          C18-1470 TSZ
 7
          THRIVE CAUSEMETICS, INC. and                        MINUTE ORDER
 8        KARISSA BODNAR,

 9                                   Defendants.

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
            (1)        Having reviewed the parties’ Joint Status Report, docket no. 40, the Court
12                     orders as follows:

13                     (a) the stay of this case is EXTENDED to September 25, 2019, to allow the
                           parties time to finalize settlement;
14
                       (b) defendant’s motion for summary judgment is RENOTED to
15                         September 25, 2019;

                       (c) on or before September 25, 2019, the parties shall inform the Court
16
                           whether settlement has been finalized. If settlement is not finalized by
                           September 25, 2019, the Court will proceed to rule on the pending
17
                           motions for the timely completion of this action.
18          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 15th day of September, 2019.
20
                                                          William M. McCool
21                                                        Clerk

22                                                        s/Karen Dews
                                                          Deputy Clerk
23

     MINUTE ORDER - 1
